454 F.2d 279
Veronica E. SISSONS, Tom Hibner, Appellants,v.OFFICE OF SELECTIVE SERVICE OF the UNITED STATES, et al., Appellees.
No. 26147.
United States Court of Appeals,Ninth Circuit.
Jan. 18, 1972.

June L. Arden (argued), Max A. Keller, Beverly Hills, Cal., for appellants.
David H. Anderson, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., Frederick M. Brosio, Jr., Asst. U. S. Atty. and Chief, Civil Div., Los Angeles, Cal., for appellees.
Before KOELSCH and WRIGHT, Circuit Judges, and NIELSEN, District Judge.*
PER CURIAM:


1
Appellants brought this purported class action to correct certain alleged irregularities in the procedures of local draft boards in not providing certain information to registrants and to the public.  The district court dismissed the action as to appellant Sissons on the ground of lack of standing and as to appellant Hibner on the ground of mootness.


2
Assuming the action to be a proper class action under Rule 23, the dismissal as to appellant Sissons was obviously proper as she is not within the zone of interest to be regulated and cannot in fact be injured.  Association of Data Processing Service Organizations v. Camp, 397 U.S. 150, 90 S.Ct. 827, 25 L.Ed.2d 184 (1970).


3
Appellant Hibner is a registrant, so is within the zone of interest regulated by the Selective Service System; however, no showing was made as to injury sustained by him so the case could have been dismissed as to him on lack of standing also.  In any event the dismissal (summary judgment) as to him is clearly correct in light of the uncontroverted affidavits filed on behalf of the government showing correction of the alleged deficiencies.  Davis v. Hershey, 430 F.2d 1296 (9th Cir. 1970).


4
It should also be pointed out that there is no allegation in the complaint indicating any effort to exhaust administrative remedies.


5
Affirmed.



*
 Honorable Leland C. Nielsen, United States District Judge, Southern District of California, sitting by designation